OLF3 (Official Local Form 3)
Effective December 1, 2017
                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        DISTRICT OF MASSACHUSETTS

 In re:                                                                                                  Case No.: 19-13881
             Joseph A. Vaudo                                                                            Chapter 13
                                          Debtor(s)

                                                                            CHAPTER 13 PLAN

Check one. This plan is:
       Original
        Amended (Identify First, Second, Third, etc.)
       Postconfirmation (Date Order Confirming Plan Was Entered:                                                   )
Date this plan was filed: 12/9/2019



 PART 1:                                                                   NOTICES
TO ALL INTERESTED PARTIES:
You should review carefully the provisions of this Plan as your rights may be affected. In the event the Court enters an order confirming this Plan, its
provisions may be binding upon you. The provisions of this Plan are governed by statutes and rules of procedure, including Title 11 of the United
States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (“Fed. R. Bankr. P.”), the Massachusetts Local Bankruptcy Rules
(“MLBR”), and, in particular, the Chapter 13 rules set forth in Appendix 1 of MLBR, all of which you should consult.

TO CREDITORS:
Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. Read this Plan carefully and discuss it with your
attorney. If you do not have an attorney, you may wish to consult with one. If you oppose this Plan's treatment of your claim or any other provision
of this Plan, you or your attorney must file with the Court an objection to confirmation on or before the later of (i) thirty (30) days after the date on
which the first Meeting of Creditors pursuant to 11 U.S.C. § 341 is held or (ii) thirty (30) days after service of an amended or modified Plan, unless
the Court orders otherwise. A copy of your objection must be served on the Debtor(s), the attorney for the Debtor(s), and the Chapter 13 Trustee (the
“Trustee”). The Bankruptcy Court may confirm this Plan if no objection to confirmation is filed or if it overrules an objection to confirmation. You
have received or will receive a Notice of Chapter 13 Bankruptcy Case from the Bankruptcy Court which sets forth certain deadlines, including the
bar date for filing a Proof of Claim. To receive a distribution, you must file a Proof of Claim.

TO DEBTOR(S):
You (or your attorney) are required to serve a copy of this Plan on all creditors in the manner required under the Bankruptcy Code, the Fed. R. Bankr.
P., and MLBR. Unless the Court orders otherwise, you must commence making payments not later than the earlier of (i) thirty (30) days after the
date of the filing of this Plan or (ii) thirty (30) days after the order for relief. You must check a box on each line below to state whether or not this
Plan includes one or more of the following provisions. If you check the provision “Not Included,” if you check both boxes, or if you do not
check a box, any of the following provisions will be void if set forth later in this Plan. Failure to properly complete this section may result in
denial of confirmation of this Plan.

                    FOR EACH LINE BELOW, DO NOT CHECK BOTH BOXES; DO NOT LEAVE BOTH BOXES BLANK.
 1.1         A limit on the amount of a secured claim, set out in Part 3.B.1, which may result in a Included Not Included
             partial payment or no payment at all to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,    Included Not Included
             set out in Part 3.B(3).
 1.3         Nonstandard provisions, set out in Part 8.                                             Included Not Included


 PART 2:                                                               PLAN LENGTH AND PAYMENTS
A.           LENGTH OF PLAN:

              36 Months. 11 U.S.C. § 1325(b)(4)(A)(i);
              60 Months. 11 U.S.C. § 1325(b)(4)(A)(ii);
               Months. 11 U.S.C. § 1322(d)(2). The Debtor(s) states the following cause:


B.           PROPOSED MONTHLY PAYMENTS:

 Monthly Payment Amount                                                              Number of Months
 75.00                                                                               36

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
C.           ADDITIONAL PAYMENTS:

Check one.
                          None. If “None” is checked, the rest of Part 2.C need not be completed and may be deleted from this Plan.

The total amount of Payments to the Trustee [B+C]:                                                                                 $2,700.00.
This amount must be sufficient to pay the total cost of this Plan in Exhibit 1, Line h.

 PART 3:                                                                        SECURED CLAIMS
                          None. If “None” is checked, the rest of Part 3 need not be completed and may be deleted from this Plan.

A.           CURE OF DEFAULT AND MAINTENANCE OF PAYMENTS:

Check one.

             None. If “None” is checked, the rest of Part 3.A need not be completed and may be deleted from this Plan.
             Any Secured Claim(s) in default shall be cured and payments maintained as set forth in (1) and/or (2) below.
             Complete (1) and/or (2).

             (1) PREPETITION ARREARS TO BE PAID THROUGH THIS PLAN

Prepetition arrearage amounts are to be paid through this Plan and disbursed by the Trustee. Unless the Court orders otherwise, the amount(s) of
prepetition arrears listed in an allowed Proof of Claim controls over any contrary amount(s) listed below. Unless the Court orders otherwise, if relief
from the automatic stay is granted as to any collateral listed in this paragraph, all payments paid through this Plan as to that collateral will cease upon
entry of the order granting relief from stay.

             (a) Secured Claim(s) (Principal Residence)
              Address of the Principal Residence:     298 Route 6A
                                                      Sandwich MA 02563-0000
                     The Debtor(s) estimates that the fair market value of the Principal Residence is:                                                         $585,200.00


 Name of Creditor                                                    Type of Claim                                        Amount of Arrears
                                                                     (e.g., mortgage, lien)
 -NONE-

                                                                                              Total of prepetition arrears on Secured Claim(s) (Principal Residence): $0.00

             (b) Secured Claim(s) (Other)

 Name of Creditor                                   Type of Claim                   Description of Collateral                             Amount of Arrears
                                                                                    (or address of real property)
 -NONE-

                                                                                                           Total of prepetition arrears on Secured Claim(s) (Other): $0.00
                                                                                                Total prepetition arrears to be paid through this Plan [(a) + (b)]: $0.00

             (2) MAINTENANCE OF CONTRACTUAL INSTALLMENT PAYMENTS (TO BE PAID DIRECTLY TO CREDITORS):

Contractual installment payments are to be paid directly by the Debtor(s) to creditor(s). The Debtor(s) will maintain the contractual installment
payments as they arise postpetition on the secured claims listed below with any changes required by the applicable contract and noticed in conformity
with any applicable rules.

 Name of Creditor                                                    Type of Claim                                        Description of Collateral
 Eastern Bank                                                        Automobile Installment Loan                          Mr. Vaudos Fish Market Inc.; Operating
                                                                                                                          since 11/1/2017; UCC Secured by
                                                                                                                          Anthony Prevett for 100% assets;
                                                                                                                          business assets ($61,550.00); Does not
                                                                                                                          own the building
                                                                                                                          100 % ownership


B.           MODIFICATION OF SECURED CLAIMS:

                                                                                                                                                                         Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Check one.

             None. If “None” is checked, the rest of Part 3.B need not be completed and may be deleted from this Plan.

C.           SURRENDER OF COLLATERAL:

Check one.

             None. If “None” is checked, the rest of Part 3.C need not be completed and may be deleted from this Plan.

 PART 4:                                                                      PRIORITY CLAIMS
Check one

             None. If “None” is checked, the rest of Part 4 need not be completed and may be deleted from this Plan.

 PART 5:                                                                NON PRIORITY UNSECURED CLAIMS
Check one.

             None. If “None” is checked, the rest of Part 5 need not be completed and may be deleted from this Plan.
             Any allowed nonpriority unsecured claim(s) other than those set forth in Part 5.F will be paid as stated below. Only a creditor
             holding an allowed claim is entitled to a distribution.



                  Fixed Amount (“Pot Plan”): each creditor with an allowed claim shall receive a pro rata share of $ 2,430.00 , which the Debtor(s)
                  estimates will provide a dividend of 0.62 %.
                  Fixed Percentage: each creditor with an allowed claim shall receive no less than % of its allowed claim.

A.           GENERAL UNSECURED CLAIMS:                                                                                                           $391,134.68

B.           UNSECURED OR UNDERSECURED CLAIMS AFTER MODIFICATION IN PART 3.B OR 3.C:

 Name of Creditor                                                    Description of Claim                           Amount of Claim
 -NONE-

C.           NONDISCHARGEABLE UNSECURED CLAIMS (e.g., student loans):

 Name of Creditor                                                    Description of Claim                           Amount of Claim
 None

D.           CLAIMS ARISING FROM REJECTION OF EXECUTORY CONTRACTS OR LEASES:

 Name of Creditor                                                    Description of Claim                           Amount of Claim
 -NONE-

E.           TOTAL TO BE PAID TO NONPRIORITY UNSECURED CREDITORS THROUGH THIS PLAN:

             The amount paid to nonpriority unsecured creditor(s) is not less than that required under the Liquidation Analysis set forth in
             Exhibit 2.

                                                                                              Total Nonpriority unsecured Claims [A + B + C + D]: $391,134.68

                    Enter Fixed Amount (Pot Plan) or multiply total nonpriority unsecured claim(s) by Fixed Percentage and enter that amount: $2,430.00

F.           SEPARATELY CLASSIFIED UNSECURED CLAIMS (e.g., co-borrower):

 Name of Creditor                         Description of Claim                Amount of Claim           Treatment of Claim         Basis for Separate
                                                                                                                                   Classification
 -NONE-

                                                                              Total of separately classified unsecured claim(s) to be paid through this Plan: $0.00

                                                                                                                                                                  Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
 PART 6:                                               EXECUTORY CONTRACTS AND UNEXPIRED LEASES
Check one.


             None. If “None” is checked, the rest of Part 6 need not be completed and may be deleted from this Plan.
             The executory contract(s) and unexpired leases listed are assumed and will be treated as specified below. Any other executory
             contract(s) and/or unexpired lease(s) is rejected. Postpetition contractual payments will be made directly by the Debtors).
             Arrearage payments will be disbursed by the Trustee.

A.           REAL PROPERTY LEASES:

 Name of Creditor                                                    Lease Description                    Arrears
 G- Four LLC                                                                                                                                            $0.00

B.     MOTOR VEHICLE LEASES:
Name of Creditor                                                     Lease Description                    Arrears
-NONE-

C.     OTHER CONTRACTS OR LEASES:
Name of Creditor                  Lease Description                                                       Arrears
-NONE-

                                                                                             Total amount of arrears to be paid through this Plan: $0.00


 PART 7:                                        POSTCONFIRMATION VESTING OF PROPERTY OF THE ESTATE
If the Debtor(s) receives a discharge, property of the estate will vest in the Debtor(s) upon entry of the discharge. If the Debtor(s) does not receive a
discharge, property of the estate will vest upon the earlier of (i) the filing of the Chapter 13 Standing Trustee's Final Report and Account and the
closing of the case or (ii) dismissal of the case.

 PART 8:                                                               NONSTANDARD PLAN PROVISIONS
             None. If “None” is checked, the rest of Part 8 need not be completed and may be deleted from this Plan.
             This Plan includes the following nonstandard provisions. Under Fed. R. Bankr. P. 3015(c), each nonstandard provision must be set
             forth below in a separately numbered sentence or paragraph. A nonstandard provision is a provision not otherwise included in Official
             Local Form 3, or which deviates from Official Local Form 3. Nonstandard provisions set forth elsewhere in this Plan are ineffective. To
             the extent the provisions in Part 8 are inconsistent with other provisions of this Plan, the provisions of Part 8 shall control if the box
             "Included" is checked in Part 1, Line 1.3.

The following Plan provisions are effective only if the box “Included” in Part 1, Line 1.3 is checked.
 Anthony Prevett: Secured Creditor; The Debtor is in the process of liquidating the business to cure amount due to Anthony
 Prevett.

 Joe's Lobster Mart, Inc and Joseph Vaudo v. Scott's Fish & Lobster Company, Inc. and Scott Thayer; Lawsuit pending in
 Suffolk Superior Court; any non-exempt recovery from the lawsuit will be devoted to the plan for payment to creditors.



 PART 9:                                                                     SIGNATURES
By signing this document, Debtor(s) acknowledges reviewing and understanding the provisions of this Plan and the Exhibits filed as identified
below.

By signing this document, the Debtor(s) and, if represented by an attorney, the attorney for the Debtor(s), certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 3, including the Exhibits identified below, other than any Nonstandard
Plan Provisions in Part 8.


       /s/ Joseph A. Vaudo                                                               December 9, 2019

                                                                                                                                                        Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
       Joseph A. Vaudo                                                          Date
       Debtor


       Debtor                                                                   Date

     /s/ Peter M. Daigle                                                Date    December 9, 2019
 Signature of attorney for Debtor(s)
 Peter M. Daigle
 640517 MA
 Daigle Law Office
 1550 Falmouth Road
 Suite 10
 Centerville, MA 02632
 (508) 771-7444
 pmdaigleesq@yahoo.com

The following Exhibits are filed with this Plan:
   Exhibit 1: Calculation of Plan Payment*
   Exhibit 2: Liquidation Analysis*
   Exhibit 3: Table for Lien Avoidance under 11 U.S.C. § 522(f)**
   Exhibit 4: [Proposed] Order Avoiding Lien Impairing Exemption**

 List additional exhibits if applicable.


*Denotes a required Exhibit in every plan
**Denotes a required Exhibit if the box "Included" is checked in Part 1, Line 1.2.

Total number of Plan pages, included Exhibits: 7




                                                                                                                          Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                 Best Case Bankruptcy
                                                                              EXHIBIT 1

                                                                     CALCULATION OF PLAN PAYMENT

 a)    Secured claims (Part 3.A and Part 3.B.1-3 Total):                                                                                    $0.00
 b)    Priority claims (Part 4.A and Part 4.B Total):                                                                                       $0.00
 c)    Administrative expenses (Part 4.C.1 and 4.C.2 Total):                                                                                $0.00
 d)    Nonpriority unsecured claims (Part 5.E Total):                                                                                   $2,430.00
 e)    Separately classified unsecured claims (Part 5.F Total):                                                                             $0.00
 f)    Executory contract/lease arrears claims (Part 6 Total):                                                                              $0.00
 g)    Total of (a) + (b) + (c) + (d) + (e) + (f):                                                                                      $2,430.00
 h)    Divide (g) by .90 for total Cost of Plan including the Trustee's fee:                                                            $2,700.00
 i)    Divide (h), Cost of Plan, by term of Plan, 36 months:                                                                               $75.00
 j)    Round up to the nearest dollar amount for Plan payment:                                                                             $75.00

If this is either an amended Plan and the Plan payment has changed, or if this is a postconfirmation amended Plan, complete(a) through (h) only
and the following:

 k)    Enter total amount of payments the Debtor(s) has paid to the Trustee:
 l)    Subtract line (k) from line (h) and enter amount here:
 m)    Divide line (l) by the number of months remaining ( months):
 n)    Round up to the nearest dollar amount for amended Plan payment:

 Date the amended Plan payment shall begin:




                                                                                                                                              Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                                                                                EXHIBIT 2
                                                                          LIQUIDATION ANALYSIS
A. REAL PROPERTY
Address                                             Value                            Lien                               Exemption
(Sch. A/B, Part 1)                                  (Sch. A/B, Part 1)               (Sch. D, Part 1)                   (Sch. C)
298 Route 6A Sandwich, MA                           585,200.00                       650,000.00                         125,000.00
02563; Principal Residence
 Total Value of Real Property (Sch. A/B, line 55):                                                      $   585,200.00
 Total Net Equity for Real Property (Value Less Liens):                                                 $   0.00
 Less Total Exemptions for Real Property (Sch. C):                                                      $   0.00
                                          Amount Real Property Available in Chapter 7:                  $   0.00

B. MOTOR VEHICLES

 Make, Model and Year                               Value                            Lien                               Exemption
 (Sch. A/B, Part 2)                                 (Sch. A/B, Part 2)               (Sch. D, Part 1)                   (Sch. C)
 2013 Chevrolet Express                             8,405.00                         0.00                               8,405.00
 100,000 miles

 Total Value of Motor Vehicles (Sch. A/B, line 55):                                                     $   8,405.00
 Total Net Equity for Motor Vehicles (Value Less Liens):                                                $   8,405.00
 Less Total Exemptions for Motor Vehicles (Sch. C):                                                     $   8,405.00
                                           Amount Motor Vehicle Available in Chapter 7:                 $   0.00

C. ALL OTHER ASSETS (Sch. A/B Part 2, no. 4; Part 3 through Part 7. Itemize.)

 Asset                                              Value                            Lien                               Exemption
                                                                                     (Sch. D, Part 1)                   (Sch. C)
 Misc. Household Goods                              3,000.00                         0.00                               3,000.00
 Misc. Clothing                                     300.00                           0.00                               300.00
 Checking: Cooperative Bank                         200.00                           0.00                               100.00
 of Cape Cod
 Mr. Vaudos Fish Market Inc.;                       61,550.00                        85,052.00                          0.00
 Operating since 11/1/2017;
 UCC Secured by Anthony
 Prevett for 100% assets;
 business assets ($61,550.00);
 Does not own the building
 Joe's Lobster Mart, Inc and                        0.00                             0.00                               0.00
 Joseph Vaudo v. Scott's Fish
 & Lobster Company, Inc. and
 Scott Thayer; Lawsuit
 pending in Suffolk Superior
 Court

 Total Value of All Other Assets:                                                                       $   65,050.00
 Total Net Equity for All Other Assets (Value Less Liens):                                              $   3,400.00
 Less Total Exemptions for All Other Assets:                                                            $   3,400.00
                                     Amount of All Other Assets Available in Chapter 7:                 $   0.00

D. SUMMARY OF LIQUIDATION ANALYSIS

                                  Amount available in Chapter 7                                                                 Amount
 A. Amount Real Property Available in Chapter 7 (Exhibit 2, A)                                                     $                                         0.00
 B. Amount Motor Vehicles Available in Chapter 7 (Exhibit 2, B)                                                    $                                         0.00
 C. Amount All Other Assets Available in Chapter 7 (Exhibit 2, C)                                                  $                                         0.00

                                                                     TOTAL AVAILABLE IN CHAPTER 7:                 $                                         0.00
E. ADDITIONAL COMMENTS REGARDING LIQUIDATION ANALYSIS:



                                                                                                                                                           Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
OLF3A (Official Local Form 3A)
                  UNITED STATES BANKRUPTCY COURT
                     DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
IN RE:                               )      Chapter 13
JOSEPH A. VAUDO                      )      Case No.: 19-13881
       Debtor,                       )
____________________________________)

                   CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN

        I/We hereby certify that on December 9, 2019 and in accordance with MLBR,
Appendix 1, Rule 13-4(b), I/we served by first class United States mail a copy of this
Plan to the on the parties on the attached list.

                                             The Debtor,
                                             By His Attorney,

                                             /s/ Peter M. Daigle___________________
                                             Peter M. Daigle, Esquire
                                             BBO # 640517
                                             1550 Falmouth Road, Suite 10
                                             Centerville, MA 02632
                                             (508) 771-7444

Electronic Mail:
Carolyn Bankowski, US Trustee
John Fitzgerald, Asst. US Trustee

First Class Mail:
40 Court Street
John Kiernan
40 Court Street, 3rd fl
Boston, MA 02108
American Express Business
P.O. Box 1270
Newark, NJ 07101
Amex
P.o. Box 981537
El Paso, TX 79998
Amex
Correspondence/Bankruptcy
Po Box 981540
El Paso, TX 79998
Anthony J. Prevett
Mayer, Antonellis, Jachowicz & Haranas
P.O. Box 966
Framingham, MA 01701
Anthony J. Prevett
1198 East Street
Westwood, MA 02090
AT & T
PO Box 105068-5068
Atlanta, GA 30348
Bank Of America
4909 Savarese Circle
Fl1-908-01-50
Tampa, FL 33634
Bank Of America
Po Box 982238
El Paso, TX 79998
Bank Of America
Attn: Bankruptcy
Po Box 982238
El Paso, TX 79998
Bank of America, N.A.
P O Box 982284
EL PASO, TX 79998-2238
Beth Israel Deaconess Med Cr.
PO Box 3784
Boston, MA 02241
Boston Lobster Company
345 West 1st Street
Boston, MA 02127
C&C Scale Co.
107 Rocky Meadow Street
Middleboro, MA 02346
Cape Cod Endodontics, PC
441 Route 130
Sandwich, MA 02563
Cape Cod Healthcare
Cape Cod Hospital
PO Box 55396
Boston, MA 02205
Carine Joannou
c/o Jamis Bikes
151 Ludlow Ave.
Northvale, NJ 07647
Cavossa Disposal
210 Nathan Ellis Hgwy
East Falmouth, MA 02536
Citibank, N.A.
P.O. Box 6004
Sioux Falls, SD 57117
Comcast
P.O. Box 21828
Saint Paul, MN 55121
Commonwealth of Mass
55 City Hall Plaza
Brockton, MA 02301
Credit Control, LLC
P.O. Box 546
Hazelwood, MO 63042
Credit Solutions, LLC
2277 Thunderstick Drive
Suite 400
Lexington, KY 40505
Discover Financial
Po Box 3025
New Albany, OH 43054
Discover Financial
Po Box 15316
Wilmington, DE 19850
Dish Network
c/o AFNI
PO Box 3517
Bloomington, IL 61702
Eastern Bank
Attn: Collections Dept.
195 Market Street
Lynn, MA 01901
Eastern Bank
1 Eastern Place
Lynn, MA 01901
ESP Receivables Management, Inc.
P.O. Box 1547
Mandeville, LA 70470
Eversource
One Nstar Way
Westwood, MA 02090
Excel Building Systems Company, Inc.
c/o Kevin Michael Flannigan, Esq.
Flannigan & Associates, P.C.
540 Main St., Suite 16A
Hyannis, MA 02601
Falmouth Publishing Company
50 Depot Ave
Falmouth, MA 02540
G- Four LLC
P.O. Box 368
Sagamore Beach, MA 02562
HMFP BIDMC Anesthesia
PO Box 360079
Boston, MA 02241
HMFP-Medicine
P.O. Box 415724
Boston, MA 02241
Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101
Lyndsay Ann Long
Martinez Seafood, Inc.
Boston Fish Pier 25-27
212 Northern Avenue
Boston, MA 02210
Massachusetts Department of Revenue
Bankruptcy Unit
P.O. Box 9564
Boston, MA 02114
Midland Funding
2365 Northside Drive
San Diego, CA 92108
Midland Funding
2365 Northside Dr Ste 300
San Diego, CA 92108
National Grid
PO Box 9037
Addison, TX 75001
Partners Healthcare
6 Revolution Drive, Suite 402
Somerville, MA 02145
Peter and Claire Watts
5 Beechwood Lane
Wellfleet, MA 02667
Portfolio Recovery
Po Box 41021
Norfolk, VA 23541
Portfolio Recovery
120 Corporate Blvd Ste 1
Norfolk, VA 23502
Puritan Cape Cod
P.O. Box 730
Hyannis, MA 02601
Receivables Outsourcing, LLC
PO Box 62850
Baltimore, MD 21264
Renato Silva
c/o Kevin Michael Flannigan, Esq.
Flannigan & Associates, P.C.
540 Main St., Suite 16A
Hyannis, MA 02601
Rood Riddle Equine Hospital
P.O. Box 12070
Lexington, KY 40580
Synchrony Bank
c/o PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541
Telecom
The Fuel Company
P.O. Box 1330
Sandwich, MA 02563
Town of Sandwich
Ambulance Service Provider
8 Turcotte Memorial Drive
Rowley, MA 01969
Transworld Systems Inc.
500 Virginia Dr Suite 514
Fort Washington, PA 19034
Verizon
Verizon Wireless Bk Admin
500 Technology Dr Ste 550
Weldon Springs, MO 63304
Verizon
500 Technology Dr
Weldon Spring, MO 63304
Wells Fargo
PO Box 30086
Los Angeles, CA 90030
Woodbury's Lawn Service
13 Rt 6A
Sandwich, MA 02563
